     6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 1 of 9




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

JAMES EDWARD CLAYTON,                           )
                                                )
                       Petitioner,              )
                                                )
v.                                              )   Case No. CIV 16-423-RAW-KEW
                                                )
SCOTT CROW, DOC Director,                       )
                                                )
                       Respondent.              )

                                     OPINION AND ORDER

         On February 27, 2020, Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 was dismissed, and he was denied a certificate of appealability. (Dkt. 50).

Judgment was entered on the same day. (Dkt. 51). On March 25, 2020, Petitioner filed a

motion for additional findings and to amend the judgment. (Dkt. 52). He asks the Court to

(1) make specific findings of fact based on the state court record pursuant to Fed. R. Civ. P.

52(b), and (2) alter or amend the judgment pursuant to Fed. R. Civ. P. 59(e) to reflect that

relief should be granted and that Plaintiff should be released from his allegedly unlawful

confinement. Id. at 2.

Rule 52(b) Motion

         Rule 52 provides in pertinent part:

         (a) Findings and Conclusions.

                (1) In General. In an action tried on the facts without a jury or with an
                advisory jury, the court must find the facts specifically and state its
                conclusions of law separately. . . .
 6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 2 of 9




       (b) Amended or Additional Findings. On a party’s motion filed no later than
       28 days after the entry of judgment, the court may amend its findings--or make
       additional findings--and may amend the judgment accordingly. The motion
       may accompany a motion for new trial under Rule 59.

Fed. R. Civ. P. 52.

       Rule 52(b) is not proper in a habeas corpus action, because it governs bench trials or

advisory jury trials. See Johnson v. Raemisch, No. 19-1044, 779 F. App’x 507, 518 n.10

(10th Cir. June 18, 2019) (“Rule 52 governs bench trials, not habeas proceedings . . . .”);

Winkel v. Heimgartner, No. 5:14-3214-JTM, 2015 WL 5820965 at *1 (D. Kan. Oct. 5, 2015)

(unpublished) (“Generally, this rule applies to findings of fact and conclusions of law entered

after a non-jury trial.”) (citing May v. Kansas, No. 13-3162-SAC, 2013 WL 6669093 (D.

Kan. Dec. 18, 2013) (unpublished)). Therefore, Petitioner’s request for relief under Rule

52(b) is DENIED.

Rule 59(e) Motion

       Petitioner complains that neither the Oklahoma Court of Criminal Appeals (OCCA)

nor this Court appears to have reviewed certain documents, and the documents have not been

given the legal effect required with respect to his claim of ineffective assistance of counsel.

(Dkt. 52 at 3). Petitioner argues that these evidentiary items are in the record and never have

been rebutted, contested, or objected to by the State. Id. at 5. He further claims the

documents demonstrate that Petitioner was misadvised by Attorney Hoch before Petitioner

entered his plea. Id. The referenced documents are:

       (1) Petitioner’s September 21, 2004, Letter to Attorney Al Hoch (Exhibit A-7) (Dkt.

                                              2
  6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 3 of 9




17-4 at 118-21). Written six days after the plea was entered in Petitioner’s criminal case,

Clayton expressed concern that Hoch had misrepresented the legal situation to him to secure

a guilty plea. The letter states, “Mr. Hoch, you know I would not have plea [sic] blindly to

the murder charge without your assurances I would be home with my family by Christmas

(2004) and that I would receive credit for time from 1982, with credit for good-time. We

discussed this several times!” (Dkt. 17-4 at 120) (emphasis in original). Plaintiff’s letter

further stated, “Mr. Hoch, if you have lied or misrepresented things to me and my family--

contact the judge and court and withdraw my plea--to the murder charges.” Id. at 121.

       (2) Clifford T. Brown’s July 15, 2006, Affidavit (Exhibit G-5) (Dkt. 17-6 at 25-27).

Brown was present on September 15, 2004, when Clayton met with Hoch prior to the plea.

Brown states that “[b]ut for the assurance and representations of Mr. Hoch, James [Clayton,

the petitioner] would not have entered a blind plea to the second degree murder charge and

would have insisted on going to trial.” (Dkt. 17-6 at 27).

       (3) Rev. Jerry Seitz’s September 5, 2007, Affidavit (Exhibit G-2) (Dkt. 17-6 at 18-21).

Rev. Seitz also was present on September 15, 2004, when Clayton met with Hoch about the

plea. Id. at 19-20. Petitioner asserts that Rev. Seitz states he recalled that Hoch told Clayton

that if he entered his plea, he would be on the November docket for the Pardon and Parole

Board and would be “home for Christmas.” (Dkt. 52 at 4). Rev. Seitz allegedly also stated

that Clayton would not have accepted the plea agreement unless he would have been out of

jail by Christmas. Id. Respondent, however, notes that Rev. Seitz’s affidavit does not


                                               3
  6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 4 of 9




contain language asserting that Petitioner would not have accepted the plea agreement unless

Petitioner would have been home from prison by Christmas. (Dkt. 63 at 2 n.1).

       (4) Petitioner’s Affidavit dated April 18, 2013 (Exhibit G-1) (Dkt. 17-6 at 3-17).

Petitioner alleges the affidavit states: “Attorney Hoch told me I would be out on parole in

December 2004 if I entered a blind plea to the charge of Murder, Second Degree. But for

the representations of attorney Hoch to me, my wife, brother-in-law and Minister Seitz, on

September 15, 2004, I would not have plead [sic] guilty to the blind plea and would exercised

[sic] my right to a jury trial.” (Dkt. 52 at 5).

       Respondent points out that the affidavit designated as Exhibit G-1 actually was

executed on September 5, 2007, and the quoted language is not in the document. (Dkt. 63

at 2 n.1). The document designated as G-1, however, does include similar language. (Dkt.

17-6 at 6-7).

       Respondent also asserts in his supplemental response to Plaintiff’s motion that

Respondent previously erroneously alleged that Petitioner’s referenced documents in his

motion were not part of the record when the OCCA ruled on Petitioner’s claims. (Dkt. 63

at 2-3 n.1 & n.2). Further review, however, determined that most of the records referenced

in the motion, with the possible exception of Petitioner’s affidavit, were before the OCCA

as part of Petitioner’s certiorari appeal. Id.

       “[A] motion will be considered under Rule 59(e), when it involves reconsideration of

matters properly encompassed in a decision on the merits.” Phelps v. Hamilton, 122 F.3d


                                                   4
  6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 5 of 9




1309, 1323-24 (10th Cir. 1997) (citations and internal quotations omitted). The court may

reconsider a final decision if the moving party shows “(1) an intervening change in the

controlling law, (2) new evidence previously unavailable, [or] (3) the need to correct clear

error or prevent manifest injustice.” Servants of the Paraclete v. Does, 204 F.3d 1005, 1012

(10th Cir. 2000) (citation omitted). The Court “is vested with considerable discretion” in

determining whether to grant or deny such a motion. Brown v. Presbyterian Healthcare

Servs., 101 F.3d 1324, 1332 (10th Cir. 1996). Rule 59(e), however, does not permit a losing

party to rehash arguments previously addressed or to present new legal theories or facts that

could have been raised earlier. Servants of the Paraclete, 204 F.3d at 1012. Granting a

motion to alter or amend is “an extraordinary remedy which is used sparingly,” in recognition

of the interests in finality and the conservation of judicial resources. Torre v. Federated Mut.

Ins. Co., 906 F. Supp. 616, 619 (D. Colo. 1995), aff’d, 124 F.3d 218 (10th Cir. 1997).

       Petitioner alleges this Court erroneously applied AEDPA deference standards to the

OCCA’s opinion, because the OCCA applied the wrong legal standard in its analysis of

Petitioner’s post-conviction appeal. He maintains the OCCA’s application of Hill v.

Lockhart, 474 U.S. 52 (1985), was unreasonable, because the OCCA held that Petitioner

would not have pleaded guilty absent counsel’s errors. Petitioner maintains that under Hill,

he only had to show a reasonable probability that he would not have pleaded guilty.

       A review of the OCCA’s opinion in Petitioner’s certiorari appeal shows the Hill

standard was correctly stated and applied:


                                               5
 6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 6 of 9




               In Hill v. Lockhart [474 U.S. 52, 56 (1985)], the Supreme Court held
       that the deficient performance/prejudice test of Strickland v. Washington, 466
       U.S. 668 (1984), applies to challenges of guilty pleas based on ineffective
       assistance of counsel. The Court further stated that to prove Strickland
       prejudice, “the defendant must show that there is a reasonable probability that,
       but for counsel’s errors, he would not have pleaded guilty and would have
       insisted on going to trial. Hill, 474 U.S. at 59.

Clayton v. State, No. C-2014-720, slip op. at 4 (Okla. Crim. App. July 8, 2015 (Dkt. 16-7).

       It is apparent that the OCCA was aware of and utilized the correct legal standard.

Therefore, this Court gave the proper deference to the OCCA’s determination of this claim.

This Court clearly considered Petitioner’s claim of ineffective assistance of counsel under

the standards of Strickland and Hill.

       Petitioner’s habeas petition alleged that his blind plea of guilty was not knowingly and

voluntarily entered because of the ineffective assistance of counsel. As set forth in this

Court’s Opinion and Order, the OCCA denied Petitioner’s petition for a writ of certiorari as

follows:

              Petitioner and plea counsel testified at the evidentiary hearing
       concerning counsel’s advice before the plea. The trial court concluded that
       Petitioner was properly advised that the range of punishment was 20 years to
       life imprisonment. There is no credible evidence that Petitioner pleaded guilty
       because of counsel’s prediction or promise that he would be paroled, or that
       he would eventually “discharge” his life sentence. The trial court’s
       determination that the plea was knowing and voluntary is supported by the
       evidence, and denial of Petitioner’s motion to withdraw the plea on this ground
       was not an abuse of discretion. [This claim] is denied.

(Dkt. 50 at 7) (quoting Clayton v. State, No. C-2014-720, slip op. at 5 (Okla. Crim. App. July

8, 2015) (Dkt. 16-7 at 5).


                                              6
 6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 7 of 9




       The record shows that Petitioner’s plea counsel testified that he would not have

advised Petitioner that he would be released by Christmas, but he probably gave an estimate

about a promised date. Hoch further testified that Petitioner, when entering his plea, stated

he was not promised anything to enter the plea. (Dkt. 16-11 at 8-10, 13).

       Further, as argued by Respondent in his response in opposition to the habeas petition:

               . . . Petitioner entered his plea in this case blindly and stated under oath
       that he was not forced, abused, mistreated, or promised anything by anyone to
       enter his plea (Pet. Ex. p. 193, question 25). “[A] defendant’s statement on the
       record, ‘as well as any finding made by the judge accepting the plea, constitute
       a formidable barrier in any subsequent collateral proceeding.’” Romero [v.
       Tansy, 46 F.3d 1024, 1033 10th Cir. 1995)] (quoting Blackledge [v. Allison,
       431 U.S. 63, 74 (1977]). A blind plea of guilty under Oklahoma law has been
       defined as a plea in which there is no binding agreement on sentencing and
       punishment is left to the judge’s discretion. Medlock v. State, 887 P.2d 1333,
       1337, n.2 (Okla. Crim. App. 1994). Petitioner answered on his plea form that
       he knew there was no plea agreement (Pet. Ex. p. 194, question 19) and he
       understood the court was not bound by any agreement or recommendation
       (Pet. Ex. p. 194, questions 20 and 21).

(Dkt. 16 at 18).

       After careful review, this Court finds that while Hoch’s testimony was inconsistent

with Petitioner’s affidavits, the affidavits also are inconsistent with Petitioner’s sworn

statements in his plea form. The OCCA’s decision was supported by credible evidence that

Petitioner’s decision to enter his blind plea of guilty was not due to erroneous legal advice.

Petitioner, therefore, has failed to overcome the “formidable barrier” in these proceedings.

       In addition, Petitioner has failed to show a reasonable probability that, but for

counsel’s alleged errors, he would have insisted on going to trial. A petitioner’s mere


                                                7
  6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 8 of 9




allegation that he would have gone to trial is insufficient. Miller v. Champion, 262 F.3d

1066, 1072 (10th Cir. 2001).

       Petitioner also argues that Lee v. United States, __ U.S. __, 137 S.Ct. 1958 (2017),

requires habeas relief. In Lee, during the plea process Mr. Lee, a noncitizen, repeatedly

asked his attorney whether there was any risk of deportation from a guilty plea, and his

counsel assured Lee that he would not be deported if he entered the plea. Id. at 1962.

Counsel’s advice was incorrect, and Lee was subject to mandatory deportation after the plea.

Id.

       The Supreme Court found that the “particularly severe penalty” of deportation may

be of greater concern than “any potential jail sentence.” Id. at 1968. The Supreme Court

further found that “[i]n the unusual circumstances of this case, we conclude that Lee has

adequately demonstrated a reasonable probability that he would have rejected the plea had

he known that it would lead to mandatory deportation.” Id. at 1967. The Court also found

that “Lee’s claim that he would not have accepted a plea had he known it would lead to

deportation is backed by substantial and uncontroverted evidence.” Id. at 1969. The

Supreme Court thus found prejudice because of counsel’s incorrect advice.

       In Petitioner’s case, this Court finds Petitioner’s circumstances were not “unusual,”

and evidence of incorrect advice is not “substantial and uncontroverted.” Although

Petitioner has presented evidence of his attorney’s alleged promise that Petitioner would be

home by Christmas, counsel denied making the statement. Therefore, habeas relief is not


                                             8
  6:16-cv-00423-RAW-KEW Document 69 Filed in ED/OK on 01/25/21 Page 9 of 9




warranted.

       After careful review, the Court again finds that the OCCA’s decision was not contrary

to, or an unreasonable application of clearly established Supreme Court law, see 28 U.S.C.

§ 2254(d)(1), and Petitioner has not shown he is entitled to relief under Fed. R. Civ. P. 59(e).

Certificate of Appealability

       The Court further finds Petitioner has failed to make a “substantial showing of the

denial of a constitutional right,” as required by 28 U.S.C. § 2253(c)(2). He also has not

shown “at least, that jurists of reason would find it debatable whether the petition states a

valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether [this] court was correct in its procedural ruling.” Slack v. McDaniel, 529

U.S. 473, 484 (2000). Therefore, a certificate of appealability cannot be issued.

       ACCORDINGLY, Petitioner’s motion for specific findings of fact based on the state

court record pursuant to Fed. R. Civ. P. 52(b) and to alter or amend the judgment pursuant

to Fed. R. Civ. P. 59(e) (Dkt. 52) is DENIED, and Petitioner is DENIED a certificate of

appealability.

       IT IS SO ORDERED this 25th day of January 2021.




                                               9
